
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


Sonus Networks, Inc.

Nonstatutory Stock Option Agreement
Granted Under 2007 Stock Incentive Plan

1.     Grant of Option.

        This agreement evidences the grant by Sonus Networks, Inc. a Delaware
corporation (the "Company"), on the date set forth on the Notice of Grant (the
"Grant Date") to the Participant, of an option to purchase, in whole or in part,
on the terms provided herein and in the Company's 2007 Stock Incentive Plan (the
"Plan"), the number of shares set forth on the Notice of Grant (the "Shares") of
common stock, $0.001 par value per share, of the Company ("Common Stock") at the
price per Share on the Notice of Grant. Unless earlier terminated, this option
shall expire at 5:00 p.m., Eastern Time, on the date ten years from the Grant
Date (the "Final Exercise Date").

        It is intended that the option evidenced by this agreement shall not be
an incentive stock option as defined in Section 422 of the Internal Revenue Code
of 1986, as amended, and any regulations promulgated thereunder (the "Code").
Except as otherwise indicated by the context, the term "Participant", as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.     Vesting Schedule.

        This option will become exercisable ("vest") as to 25% of the original
number of Shares on the first anniversary of the Grant Date and as to an
additional 2.0833% of the original number of Shares at the end of each
successive month period following the first anniversary of the Grant Date until
the fourth anniversary of the Grant Date (the "Final Vesting Date"). All Shares
that are not at any particular time vested shall be referred to as "Unvested
Shares."

        The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this option under Section 3 hereof or the Plan.

        Effective immediately prior to the occurrence of an Acquisition (as
defined in the Plan), an additional number of Unvested Shares equal to the
lesser of (i) the number of then Unvested Shares or (ii) 25% of the total number
of Shares shall be deemed vested. In such event, the balance of the Unvested
Shares shall continue to vest in the monthly amount set forth in Section 2
hereof and the Final Vesting Date shall be shortened by 12 months.

3.     Exercise of Option.

        (a)    Form of Exercise.    Each election to exercise this option shall
be in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.

        (b)    Continuous Relationship with the Company Required.    Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an "Eligible Participant").

--------------------------------------------------------------------------------



        (c)    Termination of Relationship with the Company.    If the
Participant ceases to be an Eligible Participant for any reason, then, except as
provided in paragraphs (d) and (e) below, the right to exercise this option
shall terminate three months after such cessation (but in no event after the
Final Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

        (d)    Exercise Period Upon Death or Disability.    If the Participant
dies or becomes disabled (within the meaning of Section 22(e)(3) of the Code)
prior to the Final Exercise Date while he or she is an Eligible Participant and
the Company has not terminated such relationship for "cause" as specified in
paragraph (e) below, this option shall be exercisable, within the period of
180 days following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.

        (e)    Termination for Cause.    If, prior to the Final Exercise Date,
the Participant's employment or other relationship with the Company is
terminated by the Company for Cause (as defined below), the right to exercise
this option shall terminate immediately upon the effective date of such
termination of employment or other relationship. If the Participant is party to
an employment, consulting or severance agreement with the Company that contains
a definition of "cause" for termination of employment or other relationship,
"Cause" shall have the meaning ascribed to such term in such agreement.
Otherwise, "Cause" shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for "Cause" if the Company determines, within
30 days after the Participant's resignation, that discharge for cause was
warranted.

4.     Withholding.

        No Shares will be issued pursuant to the exercise of this option unless
and until the Participant pays to the Company, or makes provision satisfactory
to the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5.     Nontransferability of Option.

        This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.     Provisions of the Plan.

        This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

